20-2166-cr(L)
     United States v. Chandler


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
     2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
     WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS
     COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
     A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT
     ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1         At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
 3   City of New York, on the 11th day of May, two thousand twenty-one.
 4
 5          PRESENT: PIERRE N. LEVAL,
 6                           RAYMOND J. LOHIER, JR.,
 7                                   Circuit Judges,
 8                           GARY S. KATZMANN,
 9                                   Judge. ∗
10          ------------------------------------------------------------------
11          UNITED STATES OF AMERICA,
12
13                          Appellee,
14
15                    v.                                                         Nos. 20-2166-cr(L),
16                                                                               20-3585-cr (CON)
17


     ∗
      Judge Gary S. Katzmann, of the United States Court of International Trade, sitting by
     designation.
 1         YVAN CHANDLER, AKA SEALED
 2         DEFENDANT #6,
 3
 4                         Defendant-Appellant.
 5
 6         ------------------------------------------------------------------
 7
 8
 9
10         FOR DEFENDANT-APPELLANT:                                  JAMES W. HYDE, IV, Law Office
11                                                                   of James W. Hyde, IV, Wells,
12                                                                   NY
13
14         FOR APPELLEE:                                             RAJIT S. DOSANJH, Geoffrey J.L.
15                                                                   Brown, Assistant United States
16                                                                   Attorneys, for Antoinette T.
17                                                                   Bacon, Acting United States
18                                                                   Attorney for the Northern
19                                                                   District of New York,
20                                                                   Syracuse, NY

21         Appeal from an order of the United States District Court for the Northern

22   District of New York (Glenn T. Suddaby, Chief Judge).

23         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

24   AND DECREED that the appeal is DISMISSED as moot.

25         Yvan Chandler appeals from an order of the District Court (Suddaby, C.J.),

26   denying his motion for compassionate release pursuant to 18 U.S.C.

27   § 3582(c)(1)(A) and for appointed counsel. While this appeal was pending,

                                                        2
 1   however, Chandler, a citizen of Canada, was released from prison and returned

 2   to Canada. Because the only relief Chandler asked for on appeal is early release

 3   from prison due to his health, his appeal is moot. See United States v. Chestnut,

 4   989 F.3d 222, 224–25 (2d Cir. 2021) (holding that a prisoner’s appeal of the denial

 5   of a motion under 18 U.S.C. § 3582(c)(1)(A) is moot upon the prisoner’s release

 6   when the prisoner requests release from prison solely based on health risks

 7   posed by COVID-19).

 8         For the reasons set forth above, Chandler’s appeal of the District Court’s

 9   order is DISMISSED as moot.

10                                         FOR THE COURT:
11                                         Catherine O’Hagan Wolfe, Clerk of Court




                                              3